CROW, J.
Epitomized Opinion
This was a controversy between one Drum, a 'chattel mortgagee, and the general creditors of a partnership consisting of Sanberry and Goings. Prior to September, 1921, Drum and Stanberry were partners in the operation of a pool room and tobacco ■store in Bucyrus, Ohio. That on September 21, 1921, the partnership was dissolved, and a new one formed between Stanberry and Goings. Goings purchased from Drum an undivided one-half interest in the pool table equipment and gave a chattel mortgage as security for a portion of the purchase price. This chattel mortgage was duly recorded. After the partnership had created various debts, Drum, the mortgagee, took possession of the mortgaged property. Then the partnership creditors leyied execution on this property, after they had reduced their claims to judgment. Finding that the general creditors were entitled to the property, the Court of Appeals held:
1.As the property was owned by the partnership, the mortgage of it by one of the partners to secure his personal obligation, where the one taking under the conveyance had knowledge of such partnership ownership, the interest thus transferred is subordinate to the claims of the partnership creditors.